By the Court.
We are of opinion that the trust fund, in
the third codicil, was intended as a provision for George P. Parker’s family, including himself, his wife and his children: That the words “ their ” and “ them,” in the first clause, apply to the children, as well as to the parents: That the trustees have authority to appropriate, in their discretion, á part of the income of $5000 to the children, respectively; and that this is not limited to their being under age or unmarried, nor to their living with their father, nor to such a bare subsistence as a father would be compelled by law to furnish to a child; but that it was the intention of the testator to constitute a continued and liberal provision, comfortable and respectable, which was not to be withdrawn merely because the children should have received $7000, on their marriage or coming of age : And that such an appropriation to Mrs. Sargent, as the trustees, in the exercise of their judgment, think ought to be made, will be within their authority, and pro tanto a good execution of their trust.